              Case 3:20-cr-10149-DMS Document 25 Filed 05/07/21 PageID.95 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FIL
                                      UNITED STATES DISTRICT COUR'                                            MAY O7 2021
                                            SOUTHERN DISTRICT OF CALIFORNIA                              I                     lt£.
                                                                                                        Cl.ERK. U.S. DISTRICrcouRT
               UNITED STATES OF AMERICA                              JUDGMENT IN A            crul@'::{tc~.,e~,CT OF CALI~~~~
                                                                     (For Revocation of Probation or Supervised Release)
                                 V.                                  (For Offenses Committed On or After November I, 1987)

                    MARTIN RIVERA-LEON                                  Case Number:        20CR10149-DMS

                                                                     Grant Edd.r CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                  21994009
•-
THE DEFENDANT:
 lg]   admitted guilt to violation of allegation(s) No.      I and 2 (Judicial Notice taken)

 D was found guilty in violation of allegation(s) No.
                                                            - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation

                1                     Illegal entry into the United States
                2                     Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      May 7 2021
                                                                      Date oflmposition of Sentence

                                                                                ,,--
                                                                      HON. Dana M. Sabraw
                                                                      CIDEF UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-10149-DMS Document 25 Filed 05/07/21 PageID.96 Page 2 of 2

AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MARTIN RIVERA-LEON                                                       Judgment - Page 2 of 2
CASE NUMBER:              20CR10149-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS as follows: SIX (6) MONTHS consecutive and SIX (6) MONTHS concurrent to sentence in
 20cr3121-DMS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                          on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     20CR10149-DMS
